              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 PO-19-5028-GF-JTJ

            Plaintiff,                     VIOLATION:
                                           FATF000V
      vs.                                  Location Code: M9-GF

 CODY A. KLOTZ,                            ORDER

            Defendant.


     Based upon the unopposed motion of the United States and for good cause

appearing, IT IS HEREBY ORDERED that the citation is DISMISSED

WITHOUT PREJUDICE. IT IS FURTHER ORDERED that the bench trial

scheduled for April 4, 2019 is VACATED.

     DATED this 26th day of March, 2019.
